United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50365
                           Summary Calendar



UNITED STATES OF AMERICA

                           Plaintiff - Appellee

     v.

CARLOS SALGUERO-ACOSTA

                           Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:04-CR-1915-2
                       --------------------

Before KING, DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     Carlos Salguero-Acosta (Salguero) appeals his conviction for

possession with intent to distribute marijuana and conspiracy to

commit same.   He argues that the evidence was insufficient to

support a finding beyond a reasonable doubt that he knew 167

pounds of marijuana had been hidden in his tractor-trailer.

     Assuming arguendo that the marijuana was indeed “hidden” in

Salguero’s tractor-trailer, and viewing the evidence in the light

most favorable to the Government, United States v. Ivy, 973 F.2d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50365
                                -2-

1184, 1188 (5th Cir. 1992), we hold that the following

nonexclusive list of circumstantial evidence established

Salguero’s guilty knowledge:   (1) Salguero gave inconsistent

statements to authorities about his citizenship and claimed to

have lost his permanent resident card, which was later found in

his wallet; (2) Salguero appeared nervous when asked to produce

the load’s manifest; (3) neither Salguero nor his co-defendant

ever produced the manifest; (4) the men were not taking the most

direct route to their purported destination; (5) Salguero used a

suitcase full of marijuana as a pillow while purportedly sleeping

in the cab’s sleeper compartment; (6) Salguero was found in

possession of a large amount of cash, for which no COMcheck

receipt was produced and to which a canine alerted; and

(7) Salguero made a spontaneous statement during his

fingerprinting suggesting that he knew the source of the

marijuana.   See United States v. Martinez-Lugo, 411 F.3d 597, 599

(5th Cir.), cert. denied, 126 S. Ct. 464 (2005).

     The jury was free to discredit Salguero’s co-defendant’s

exculpatory testimony.   See United States v. Garza, 990 F.2d 171,

174 (5th Cir. 1993).   In light of the foregoing, a reasonable

trier of fact could have found that the evidence established

Salguero’s guilty knowledge beyond a reasonable doubt.     See

United States v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir. 1995)

(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

     AFFIRMED.